Citation Nr: 0826439	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1990 to 
July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Waco, Texas denied service connection for post-traumatic 
stress disorder (PTSD).  

This case was also developed on the matter of service 
connection for a lung disorder; the veteran filed a timely 
notice of disagreement and was issued a statement of the case 
including this matter.  In his substantive appeal, the 
veteran indicated that he was only appealing the claim of 
service connection for PTSD and this is the only matter 
currently before the Board.  


FINDING OF FACT

The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a January 2006 letter informed the 
veteran of the requirements for his service connection claim.  
This document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the veteran was informed of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as the 
Board will discuss in the following decision, service 
connection for PTSD is not warranted.  Thus, no rating or 
effective date will be assigned, and there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Both of these letters were issued prior to the RO's initial 
adjudication (and denial) of the veteran's claim in September 
2006.  No timing defect has, therefore, occurred.  Pelegrini 
II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  
Further, he has been accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in April 2006 and March 2007, he specifically stated 
that he had no other information or evidence to give VA to 
substantiate his claim.  Consequently, the Board will proceed 
to adjudicate the issue on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

At an August 2005 VA outpatient treatment session in the 
present case, the veteran described "significant anxiety" 
due to having "continually brac[ed] . . . for incoming 
missiles" and to "frequent episodes . . . [of having] to 
put on his gas mask" during his service in Iraq.  The 
examiner diagnosed depression not otherwise specified and an 
impulse control disorder not otherwise specified on Axis I.  
In addition, the examiner recommended ruling out PTSD with 
further assessment.  

The veteran's history, as described at the August 2005 
outpatient treatment session, was found to be consistent with 
the objective findings shown at a September 2005 mental 
status evaluation.  Specifically, in September 2005, the 
veteran's depressed mood and poor impulse control (e.g., 
anger) were confirmed, and the examiner again recommended 
ruling out PTSD.  

While the veteran remained focused on having a "PTSD 
evaluation" at a VA outpatient treatment session conducted 
later in September 2005, a mental status evaluation completed 
at that time showed a very depressed affect.  The veteran's 
marital issues were addressed.  

At an October 2005 mental health assessment, the veteran 
described the following stressors which purportedly occurred 
while he served aboard a Navy ship:  fear of drowning while 
removing a flag pole and while pumping out 3-4 feet of 
incoming water as well as fear that old guns on the vessel 
may explode.  The examining clinical psychologist concluded 
that the veteran met the criteria for a diagnosis of PTSD.  

Reports of subsequent VA outpatient treatment sessions dated 
from November 2005 to December 2006 also noted findings of 
PTSD.  No specific in-service stressors were discussed at 
these evaluations.  

Although the veteran's "problem list," as of December 2005, 
was determined to include PTSD, additional psychiatric 
conditions such as a nightmare disorder and a depressive 
disorder were also acknowledged.  In September 2006, the 
veteran underwent a VA PTSD examination, at which time he 
described nonmilitary-related life-threatening trauma result 
from a pre-service automobile accident and post-service 
episodes in which he was shot in the chest and in which he 
"blacked out" while driving a car and drove the automobile 
off a bridge.  

With regard to any service-related traumatic events, the 
veteran described being fearful of incoming missiles while 
serving aboard a ship and witnessing "a wreck in which a 
stranger was killed."  The examiner stated that "it is 
questionable whether or not these events actually meet [the] 
criteria . . . for post-traumatic stress disorder."  In 
addition, the examiner acknowledged having reviewed the 
claims folder, including the veteran's purported stressors 
discussed therein, and again concluded that it is 
"questionable as to whether . . . [such events] meet [the] 
criteria . . . for post-traumatic stress disorder."  
Specifically, the examiner noted the veteran's description of 
being fearful when putting on gas masks and concluded that 
such feelings appear to be "a normal reaction to a military 
situation," and, in other words, not "outside of what would 
be expected from someone on active duty in the military."  

Rather, the examiner observed that the veteran "endorse[d] 
significant symptoms of depression."  The veteran described 
such problems since approximately December 1999.  The 
examiner, however, was uncertain as to the "exact 
precipitating event" causing the depression.  Consequently, 
the examiner diagnosed a moderate recurrent major depressive 
disorder and alcohol abuse (on Axis I) and features of an 
anti-social personality disorder (on Axis II).  

In reaching these conclusions, the examiner noted the 
veteran's receipt of the Combat Action Ribbon, but found the 
veteran's reactions to certain in-service events to be normal 
reactions for military personnel.  In addition, the veteran 
specifically denied stressors involving any direct incoming 
fire to his Navy ship, incurring any combat-related injuries, 
or witnessing the actual death or dismemberment of anyone in 
a combat situation.  Further, the veteran admitted 
experiencing pre-service, and post-service, traumatic events.  

The diagnosis of PTSD, which was initially made in October 
2005, was based on the veteran's in-service fear of drowning 
while removing a flag pole, and while pumping out 3-4 feet of 
incoming water, from the Navy ship on which he served and his 
fear that old guns on the vessel may explode.  Significantly, 
in September 2006, a VA licensed psychologist who interviewed 
the veteran and reviewed his claims folder considered these 
same stressors.  The examiner concluded that the veteran's 
reactions to his purported in-service stressful events (as he 
had described both at the VA examination and throughout the 
current appeal) appear to be "normal reaction[s] to a 
military situation," and, in other words, not "outside of 
what would be expected from someone on active duty in the 
military."  In fact, the veteran specifically denied any 
direct incoming fire to his Navy ship, incurring any 
combat-related injuries, or witnessing the actual death or 
dismemberment of anyone in a combat situation.  

Moreover, the September 2006 examiner elicited from the 
veteran descriptions of both pre-service, and post-service, 
traumatic events, including being involved in two car 
accidents and being shot in the chest.  The examiners who had 
earlier diagnosed PTSD had not considered these 
nonservice-related traumatic events.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale" to 
support his or her opinion).  See also Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); & Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the veteran's 
self-reported and inaccurate history).  

Significantly, a clear preponderance of the competent 
evidence of record supports the conclusion that the veteran 
has a psychiatric disability characterized as depression.  As 
a clear preponderance of the evidence is against a finding 
that the veteran has PTSD, a discussion of in-service 
stressors and consideration of any association between those 
in-service stressors and current symptomatology, is not 
necessary.  38 C.F.R. § 3.304(f) (2007).  Indeed, without a 
finding that the veteran has PTSD, service connection for the 
disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  Consequently, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


